 VISIIAINER CORP.Visitainer Corp. and Amalgamated Industrial Union.Local 76B-92-76, United Furniture Workers ofAmerica, AFL-CIO, Petitioner. Case 29 RC 4120August 3. 1978DECISION ON REVIEW AND ORDERBY MILMBE RS J NKsINS. Mt RP'i' ..\NI) TRtI SL)t iOn May 2. 1978. the Regional Director for Region29 issued his Decision and Direction of Election inthe above-entitled proceeding. finding that the con-tract between the Employer and the Intervenior l \asnot a bar to the petition herein. Thereafter. in accor-dance with Section 102.67 of the National I ahor Re-lations Board Rules and Regulations. Series 8. asamended, the Employer and the Intervenor filed re-quests for review asserting that their contract hasbeen substantially enforced and therefore is a bar tothe election. The Board granted the requests for re-view by telegraphic order dated June 1. 1978.Pursuant to the provisions of Section 3tb) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review andmakes the following findings:The Employer has had contractual relations withthe Intervenor since 1971. The current contract he-tween the Employer and the Intervenor has a 3-yearterm extending from July 1, 1977. to June 30. 1980. Itcontains provisions convering wages. hours of work.vacations, holidays, seniority and layoff. griex anceand arbitration procedures. probation period. andunion security, among others.The Regional Director found that the contract hadI.ocal 294, Factor, Productlon Speialilst, & As.cmbl, %.kolkerh I ru,l11.International Journesmen's and Production Allied Sernlcs ,iof \menir.l andCanada.been complied with regarding paid holidays and xa-cations. and that there had been successful resolutionof employee grievances concerning inadequacies inthe physical environment at the plant without resortto the arbitration procedure established bx the con-tract.However. the Regional I)irector also fLulid t hatbecause of the failure of enforcemlenlt of ccrt Itaiii therprovisions. itas set forth belowv. the contract "does not.as administered. chart uith adequate priCcision theterms and conditions of emplox ment" of the unit elci-ployees and therefore is not a bar to the petition. Wedisagree.About half of the unit employees were paid 5 centsless than the contractual minimum hourlN rate. al-though some were paid more. Also. night-shift em-pl)secs xe rec not paid a 15-percent contractual bo-nus. Iinploees who worked on Thanksgivling DaNsxwere not paid time-alnd-a-half wages as the contractrequired but \were instead gixen the follo\wing dav offx ith pa". Ihe Regional Director attached undue sig-nificance to the fact that during the life of an antece-dent contract five employees negotiated a pas raisedirectli x ith the Employer. lie also regarded as sig-nificant the fact that the Intervenor had been lax inenforcinL the contract's union-securits provision.O()n the basis of the record as a xwhole. we are un1-able to find that the contract has been abandoned orthat the actuIal a it es. hours. and x orking conditionsat the plant are so at variance wxith the contract termsas to remove the bar qualit? from the contract. Onthe contrars. it is clear that there has been compli-ance x ith mans of the contract terms and substantialcompliance with others, and that ans breaches mayhe subjects of the grievance procedures which theIntervenor has successfull, used before.ORDERIt is herehb ordered that the petition filed hereinbe. and it herebh is. dismissed.237 NLRB No. 43257